Title: From Thomas Jefferson to James Monroe, 13 April 1800
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Philadelphia Apr. 13. 1800.

Your favor of the 6th. came to hand last night. mr Erving had left town two days before: however it will go tomorrow morning by a private hand. it will much more than satisfy him. I am persuaded he will recieve it with extreme pleasure.I either expressed myself badly in my letter, or you have understood the expressions too generally. I never doubted the impropriety of our adopting as a system that of pomp & fulsome attentions by our citizens to their functionaries. I am decidedly against it as degrading the citizen in his own eye, exalting his functionary, & creating a distance between the two which does not tend to aid the morals of either. I think it a practice which we ought to destroy & must destroy, & therefore must not adopt as a general thing, even for a short time. my query was meant for the single spot of Richmond, where I had understood was a great deal of federalism & Marshalism; and this latter spirit I thought nothing should be spared to eradicate. I did not know whether every reiteration of republican demonstrations might not be of service towards drawing over his less inveterate supporters. however I own to you the letter had hardly gone out of my hand, before I convinced myself, that it was more in our spirit to let things come to rights by the plain dictates of common sense, than to urge them by the practice of any artifices; & that at any rate I ought not to take a part in them. as therefore I had never suggested the thought but to yourself at that time, so have I done it to no one since.—you have seen the bills lately rejected by the Senate. they have brought in a bill leaving all the states tolerably free to model the federal as well as state juries. but whether they will pass it is another question. it is believed the bill for electing the President & Vice President will pass the lower house in it’s caucus form. I think we shall rise the 1st. or 2d. week in May. we have no news from Europe at all interesting. the election of Massachusets will be known in a few days, & that of the city of New York soon after it.

I am of opinion the republicans here have been much too sanguine as to the issue of this last. present my salutations of esteem & respect to mrs Monroe, & accept assurances of my constant affection to yourself. Adieu.
